                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    EASTERN DIVISION
                                      NO. 4:19-cv-157-D

 DIJON SHARPE,                  )
                Plaintiff,      )
                                )
 v.                             )                      ORDER APPOINTING MEDIATOR
                                )
 WINTERVILLE POLICE DEPARTMENT, )
 et al,                         )
                Defendants.     )
                                )



       It appearing to the Court that counsel for the parties have selected Patricia L. Holland, to serve as
their mediator.

       IT IS ORDERED, pursuant to Local Rule 101.1c(a), that Patricia L. Holland is appointed mediator
in the above-entitled action.

       IT IS FURTHER ORDERED, pursuant to Local Rule 101.1d(b), that the mediator shall confer
with the parties regarding scheduling of the mediated settlement conference, determine the place and time
of the conference, and give notice to the parties.

       FURTHER, when the mediated settlement conference is completed, the mediator shall submit the
Report of Mediator to the Clerk, pursuant to Local Rule 101.1e.

       Let copies of this order be sent to counsel for the parties and to the mediator

       This 20th day of May, 2020.

                                                     /s/ Peter A. Moore, Jr.
                                                     Clerk of Court




                  Case 4:19-cv-00157-D Document 24 Filed 05/20/20 Page 1 of 1
